—Order, Supreme Court, New York County (Peter Tom, J.), entered June 12, 1992, which denied plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
The record shows a course of dealing between the parties in which defendant’s name and the name of his eponymous business, both with and without the designation "Inc.”, were used without real attention to the distinctions among the individual, trade and corporate names. Additionally, the subject instrument is ambiguous as to whether the liability undertaken was that of defendant individually or the corporation bearing his name. For this reason, we agree with the IAS *592Court that summary judgment pursuant to CPLR 3213 was not warranted (see, St. Marks Plumbing & Heating Co. v Koss Co-Graphics, 167 AD2d 120). Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.